         Case 1:19-cv-09514-KPF Document 11 Filed 05/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE MILLAN,
                             Plaintiff,
                                                      19 Civ. 9514 (KPF)
                      -v.-
SUSHIBYM INC. and YU YING LIN,                              ORDER

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      This matter was initiated when Plaintiff filed her Complaint on October

15, 2019. (Dkt. #1). The matter was referred to mediation on November 21,

2019. (Dkt. #10). A mediation conference was held on January 22, 2020.

(January 22, 2020 Minute Entry). The parties are hereby ORDERED to submit

a joint status letter to the Court on or before May 15, 2020, advising the Court

as to whether the parties are actively engaged in ongoing mediation efforts.

      SO ORDERED.

Dated:       May 11, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge
